Exhibit 10.18








DENNY’S CORPORATION
AMENDED AND RESTATED
EXECUTIVE SEVERANCE PAY PLAN
 
 
 
 
 

 




 
 

--------------------------------------------------------------------------------

 
 
DENNY’S CORPORATION
AMENDED AND RESTATED
EXECUTIVE SEVERANCE PAY PLAN




ARTICLE 1
PURPOSE AND TERM


1.1           Purpose.  Denny’s Corporation (the “Company”) established this
Denny’s Corporation Amended and Restated Executive Severance Pay Plan (the
“Plan”) in order to provide transitional income to certain executive officers
who are involuntarily terminated under certain conditions.  The Plan supersedes
all written or unwritten severance pay plans, notice pay plans, practices or
programs offered or established by the Company except for individual employment
contracts, change in control agreements or other similar arrangements providing
severance pay or similar benefits.  The Plan is intended to be a “welfare plan,”
but not a “pension plan,” as defined in ERISA Sections 3(1) and 3(2),
respectively, and the Company intends that the Plan comply with all applicable
provisions of ERISA.


1.2           Term.  The Plan shall generally be effective as of the Effective
Date, subject to amendment from time to time in accordance with Section
7.2.  The Plan shall continue until terminated pursuant to Article 7 of the
Plan.


ARTICLE 2
DEFINITIONS


As used herein, the following words and phrases shall have the following
meanings:


2.1           “Affiliate” means Denny’s, Inc. and any other corporation or
entity (including, but not limited to, a partnership or a limited liability
company) that is affiliated with the Company through stock or equity ownership
or otherwise, and is designated as an Affiliate for purposes of this Plan by the
Committee.


2.2           “Base Salary” means the amount a Participant is entitled to
receive as wages or salary on an annualized basis as in effect from time to
time, without reduction for any pre-tax contributions to benefit plans.  Base
Salary does not include bonuses, commissions, overtime pay or income from stock
options, stock grants or other incentive compensation.


2.3           “Board” means the Board of Directors of the Company.


2.4           “Cause” as a reason for a Participant’s termination of employment
shall mean any of the following acts by the Participant, as determined by the
Board: gross neglect of duty; prolonged absence from duty without the consent of
the Company; intentionally engaging in any activity that is in conflict with or
adverse to the business or other interests of the Company; willful misconduct,
misfeasance or malfeasance of duty which is reasonably determined to be
detrimental to the Company; conviction of, or plea of guilty or nolo contendere,
to any crime
 
 
 

--------------------------------------------------------------------------------

 
 
involving the personal enrichment of the Participant at the expense of the
Company or shareholders of the Company; conviction of a felony or the conviction
of any crime involving dishonesty or moral turpitude.


2.5           “Change in Control” means the occurrence of any of the following
events, :


(a)           any person becomes a “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates, other than in connection
with the acquisition by the Company or its Affiliates of a business)
representing 30% or more of either the then outstanding Shares of Stock or the
combined voting power of the Company’s then outstanding securities; or


(b)           The following individuals cease for any reason to constitute at
least two-thirds (2/3) of the number of directors then serving on the
Board:  individuals who, on the Effective Date hereof, constitute the Board  and
any new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company (as such terms are used in Rule 14A-11 of the 1934 Act) whose
appointment or election by the Board or nomination of election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
Company’s directors then still in office who either were directors on the
Effective Date of the Plan, or whose appointment, election, or nomination for
election was previously approved); or


(c)           the consummation of a merger or consolidation with any other
entity, other than (i) a merger or consolidation which would result in (A) the
voting securities of the Company then outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company,
greater than 65% of the combined voting power of the voting securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, and (B) individuals described in Section
2.1(f)(ii) above constitute more than one-half of the members of the board of
directors of the surviving entity or ultimate parent thereof; or (ii) a merger
or consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates, other than in connection with the
acquisition by the Company or its Affiliates of a business) representing 30% or
more of either the then outstanding shares of the Company or the combined voting
power of the Company’s then outstanding securities; or (iii) a merger or
consolidation following which the record holders of the voting securities of the
Company immediately prior to such transaction or series of integrated
transactions continue to have substantially the same proportionate ownership in
 
 
2

--------------------------------------------------------------------------------

 
 
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of integrated transactions; or


(d)           the consummation of (i) a plan of complete liquidation or
dissolution of the Company; or (ii) an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets, other than a
sale or disposition by the Company of all or substantially all  of the Company’s
assets to an entity, greater than 65% of the combined voting power of the voting
securities of which are owned by Persons in substantially the same proportions
as their ownership of the Company immediately prior to such sale or disposition;
or


Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred unless the circumstances giving rise to such Change in Control qualify
as a “change in control event” under Code Section 409A and applicable
regulations.


Furthermore, notwithstanding the foregoing, a Change in Control will not be
deemed to have occurred by reason of a distribution of the voting securities of
any of the Company's Subsidiaries to the stockholders of the Company, or by
means of an initial public offering of such securities.


2.6           “Change in Control Severance Benefits” means the benefits payable
in accordance with Sections 4.2 and 4.4 of the Plan.


2.7           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and includes a reference to the underlying proposed or final
regulations.


2.8           “Committee” means the Compensation and Incentives Committee of the
Board.


2.9           “Company” means Denny’s Corporation, or its successor as provided
in Section 8.7.


2.10           “Disability” shall mean any physical or mental condition which
would qualify a Participant for a disability benefit under the long-term
disability plan maintained by the Company and applicable to that particular
Participant, or if no such disability plan exists, “Disability” means Permanent
and Total Disability as defined in Section 22(e)(3) of the Code.


2.11           “Effective Date” means January 29, 2008.  The Plan was amended
and restated effective as of January 25, 2011.


2.12           “Employee” means any regular, full-time or part-time employee of
the Company or any Affiliate.  Where the context requires in connection with a
Participant who is employed directly by an Affiliate, the term “Company” as used
herein includes such Affiliate.


2.13           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
 
 
3

--------------------------------------------------------------------------------

 
 
2.14           “Good Reason” means, as a reason for a Participant’s resignation
from employment, the occurrence of any of the following without the consent of
the Participant:
 
(a)  the assignment to the Participant of duties materially inconsistent with,
or a material diminution in, the Participant’s authority, duties or
responsibilities,


(b)  a material reduction by the Company or an Affiliate in the Participant’s
Base Salary or Target Annual Bonus (other than an overall reduction in salaries
or target annual bonuses of 10% or less that affects substantially all of the
Company’s full-time employees),


(c)  a material change in the geographic location at which the Participant is
required to perform (it being agreed that a required relocation of more than 50
miles shall be material), or


(d)  the continuing material breach by the Company or an Affiliate of any
employment agreement between the Participant and the Company or an Affiliate
after the expiration of any applicable period for cure.


(e)  any failure by the Company to comply with and satisfy Section 9.7 of this
Agreement.


A termination by Executive shall not constitute termination for Good Reason
unless Executive shall first have delivered to the Company, not later than 90
days after the initial occurrence of an event deemed to give rise to a right to
terminate for Good Reason, written notice setting forth with specificity the
occurrence of such event, and there shall have passed a reasonable time (not
less than 30 days) within which the Company may take action to correct, rescind
or otherwise substantially reverse the occurrence supporting termination for
Good Reason as identified by Executive.


2.15           “Participant” means any Employee designated by the Committee as a
participant in the Plan.


2.16           “Plan” means this Denny’s Corporation Executive Severance Pay
Plan.


2.17           “Regular Severance Benefits” means the benefits payable in
accordance with Sections 4.2 and 4.4 of the Plan.


2.18           “Target Annual Bonus” means, with respect to any Participant, the
Participant’s target bonus opportunity under the annual corporate incentive plan
applicable to the Participant.


2.19           “Termination Date” means the date of the termination of a
Participant’s employment with the Company as determined in accordance with
Article 6.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 3
ELIGIBILITY


3.1           Participation.  The Committee or the Board shall designate from
time to time those Employees or classes of Employees who are Participants in the
Plan.  In the event the Committee or the Board designates certain Participants
by job title, position, function or responsibilities, an Employee who is
appointed to such a position after the Effective Date of this Plan shall be a
Participant upon the date he or she begins his or her duties in such position,
unless otherwise determined by the Committee or the Board.  Exhibit A, attached
hereto and made a part hereof, sets forth the current Participants as of January
25, 2011, which may be amended by the Committee or the Board at any time prior
to a Change in Control to add or remove individual Participants or classes of
Participants; provided, however, that the removal of individual Participants or
classes of Participants from the Plan shall not be effective for at least 12
months after notification to the Participants of such Committee or Board
action.  If a Change in Control occurs during such 12-month period, any such
action to remove individual Participants or classes of Participants shall be
null and void.


3.2           Duration of Participation.  Subject to Article 4 and Article 7, an
Employee shall cease to be a Participant in the Plan if (i) his or her
employment is terminated under circumstances in which he or she is not entitled
to Severance Benefits under the terms of this Plan, or (ii) prior to a Change in
Control, he or she is removed as a Participant or ceases to be among the class
of employees designated by the Committee or the Board as Participants.
Notwithstanding the foregoing, a Participant who has terminated employment and
is entitled to Severance Benefits under Article 4 shall remain a Participant in
the Plan until the full amount of the Regular Severance Benefits or Change in
Control Severance Benefits, as applicable, and any other amounts payable under
the Plan have been paid to the Participant.


ARTICLE 4
SEVERANCE BENEFITS


4.1           Right to Change in Control Severance Benefits.


(a)           A Participant shall be entitled to receive from the Company Change
in Control Severance Benefits in the amount provided in Section 4.3 if, within
the two-year period following a Change in Control, (i) the Participant’s
employment with the Company or any Affiliate is terminated by the Company
without Cause (other than by reason of the Participant’s death or Disability) or
(ii) the Participant’s employment is terminated by the Participant for Good
Reason within a period of 180 days after the occurrence of the event giving rise
to Good Reason.


(b)           If a Change in Control occurs and (i) a Participant’s employment
with the Company or any Affiliate was terminated by the Company without Cause
(other than by reason of the Participant’s death or Disability) prior to the
date of the Change in Control or (ii) an action was taken with respect to the
Participant prior to the date of the Change in Control that would have
constituted Good Reason if taken after a Change in Control,
 
 
5

--------------------------------------------------------------------------------

 
 
and the Participant can reasonably demonstrate that such termination or action,
as applicable, occurred at the request of a third party who had taken steps
reasonably calculated to effect the Change in
Control, then the termination or action, as applicable, will be treated for all
purposes of this Plan as having occurred immediately following the Change in
Control and such former Participant shall be
entitled to the benefits of the Plan accordingly.


(c)           Notwithstanding anything to the contrary, no Change in Control
Severance Benefits shall be provided to a Participant unless the Participant has
executed and not revoked a Separation Agreement and General Release in
substantially the form attached hereto as Exhibit B (the “Release”) within the
time period set forth in the Release.


4.2           Right to Regular Severance Benefits.


(a)           A Participant shall be entitled to receive from the Company
Regular Severance Benefits in the amount provided in Section 4.4 if (i) the
Participant’s employment with the Company or any Affiliate is terminated (a) by
the Company without Cause (other than by reason of the Participant’s death or
Disability) or (b) by the Participant for Good Reason within a period of 180
days after the occurrence of the event giving rise to Good Reason, and (ii) the
Participant’s termination of employment does not occur within the two-year
period following a Change in Control and the Participant is not otherwise
entitled to receive Change in Control Severance Benefits pursuant to Section
4.1.


(b)           Notwithstanding anything to the contrary, no Regular Severance
Benefits shall be provided to a Participant unless the Participant has executed
and not revoked a Separation Agreement and General Release in substantially the
form attached hereto as Exhibit B (the “Release”) within the time period set
forth in the Release.  Any installment payments under Section 4.4(a)(i) that
would otherwise be payable prior to the effectiveness of the Release shall be
accumulated and paid with the next installment payment that is otherwise due
following the effectiveness of the Release.  In addition, with respect to any
Participant who serves on the Company’s Board of Directors, no Regular Severance
Benefits shall be provided to such Participant unless and until the Participant
resigns as a member of the Board of Directors.


4.3           Amount of Change in Control Severance Benefits.  If a
Participant’s employment is terminated in circumstances entitling him or her to
Change in Control Severance Benefits as provided in Section 4.1, then:


(a) the Company shall pay to the Participant in a single lump sum cash payment
on the 60th day after the Termination Date (or such later date as may be
required by Section 8.2 of the Plan), the aggregate of the following amounts
(for purposes of Section 409A of the Code, these payments shall be deemed to be
separate payments):


(i)           a pro rata bonus equal to the product of (A) the higher of
 
 
6

--------------------------------------------------------------------------------

 
 
Participant’s Target Annual Bonus for the year in which the Change in Control
occurs or Participant’s Target Annual Bonus for the year in which the
Termination Date occurs, and (B) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Termination Date, and the denominator of which is 365;


(ii)           a severance payment equal to two times the sum of (x) the
Participant’s Base Salary (at the highest rate in effect for any period within
three years prior to the Termination Date) and (y) the higher of Participant’s
Target Annual Bonus for the year in which the Change in Control occurs or
Participant’s Target Annual Bonus for the year in which the Termination Date
occurs; and


(iii)           a payment equal to the full cost to provide certain group health
benefits sponsored by the Company and maintained by the Participant on the
Termination Date.  The amount payable under this Section 4.3(a)(iii) shall be
calculated based on the monthly cost (including any portion of the cost paid by
the employee) to provide the same level of coverage of such group health
benefits maintained by the Participant as of the Termination Date for 24
months.  For purposes of this Section 4.3(a)(iii): (i) group health benefits
means any of the following: group medical, dental, vision, and/or prescription
drug benefits, and (ii) if the group health benefits are provided pursuant to an
insurance contract issued by an insurance carrier to the Company, the cost of
such benefits shall be determined based on the monthly premium charged to the
Company for such coverage on the Termination Date or, if the group health
benefits are self-insured by the Company, the cost of such benefits will be the
“applicable premium” determined in accordance with Code Section 4980B(f)(4) and
the regulations issued thereunder for such for the year in which the Termination
Date occurs.  The Participant will be entitled to make an election to continue
group health benefits in accordance with the terms of the various group health
plans.
 
(b) for 12 months following the Termination Date, the Participant shall be
eligible for up to $20,000 of outplacement services payable by the Company
directly to a provider or providers selected by the Participant, provided,
however, that the Participant must provide written notification to the Company
within six months following the Termination Date of his or her intention to
utilize such outplacement services.  With respect to the benefits provided under
this Section 4.3(b), the amount of benefits in any one calendar year shall not
affect the amount of benefits provided in any other calendar year; the Company’s
payment for the benefits shall be made on or before December 31 of the year
following the year in which the expense was incurred; and the Participant’s
rights shall not be subject to liquidation or exchange for another benefit;
 
(c) all of the Participant’s equity or incentive awards outstanding on the
Termination Date shall be governed by the plans under which they were granted
and the agreements evidencing such awards; and
 
 
7

--------------------------------------------------------------------------------

 
 
(d)  to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Participant Base Salary through the Termination Date, any
accrued vacation pay to the extent not theretofore paid, and any other amounts
or benefits required to be paid or provided or which the Participant is eligible
to receive under any plan, program, policy or practice or contract or agreement
of the Company and its affiliated companies.


4.4           Amount of Regular Severance Benefits.  If a Participant’s
employment is terminated in circumstances entitling him or her to Regular
Severance Benefits as provided in Section 4.2, then:


(a) the Company shall pay to the Participant, at the time or times specified
below (or such later date as may be required by Section 8.2 of the Plan), the
following amounts (for purposes of Section 409A of the Code, these payments (and
each installment thereof) shall be deemed to be separate payments):


(i)  the Company shall continue to pay Base Salary to the Participant for a
period of 12 months following the Termination Date and execution of the Release,
in accordance with the Company’s normal payroll practices;


(ii)  the Company shall pay to the Participant, at the same time annual bonus
awards are payable to the Company’s other executive officers, a pro rata annual
bonus, in an amount equal to the product of (A) Participant’s annual bonus which
he or she would have earned for the year in which the Termination Date occurs,
determined based on the Company’s actual performance for the full fiscal year
(and disregarding for this purpose any individual performance metrics), and (B)
a fraction, the numerator of which is the number of days in the current fiscal
year through the Termination Date, and the denominator of which is 365; and


(iii)           the Company shall pay to the Participant for a period of 12
months following the Termination Date and execution of the Release, monthly
payments equal to the full monthly cost to provide certain group health benefits
sponsored by the Company and maintained by the Participant on the Termination
Date.  The amount payable under this Section 4.4(a)(iv) shall be calculated
based on the monthly cost (including any portion of the cost paid by the
employee) to provide the same level of coverage of such group health benefits
maintained by the Participant as of the Termination Date.  For purposes of this
Section 4.4(a)(iv): (i) group health benefits means any of the following: group
medical, dental, vision, and/or prescription drug benefits, and (ii) if the
group health benefits are provided pursuant to an insurance contract issued by
an insurance carrier to the Company, the cost of such benefits shall be
determined based on the monthly premium charged to the Company for such coverage
on the Termination Date or, if the group health benefits are self-insured by the
Company, the cost of such benefits will be the “applicable premium” determined
in accordance with Code Section 4980B(f)(4) and the regulations issued
thereunder for such for the year in which
 
 
8

--------------------------------------------------------------------------------

 
 
the Termination Date occurs.  The Participant will be entitled to make an
election to continue group health benefits in accordance with the terms of the
various group health plans.
 
(b) for 12 months following the Termination Date, the Participant shall be
eligible for up to $20,000 of outplacement services payable by the Company
directly to a provider or providers selected by the Participant, provided,
however, that the Participant must provide written notification to the Company
within six months following the Termination Date of his or her intention to
utilize such outplacement services.  With respect to the benefits provided under
this Section 4.4(b), the amount of benefits in any one calendar year shall not
affect the amount of benefits provided in any other calendar year; the Company’s
payment for the benefits shall be made on or before December 31 of the year
following the year in which the expense was incurred; and the Participant’s
rights shall not be subject to liquidation or exchange for another benefit;


(c)  all of the Participant’s equity or incentive awards outstanding on the
Termination Date shall be governed by the plans under which they were granted
and the agreements evidencing such awards; and


(d)  to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Participant Base Salary through the Termination Date, any
accrued vacation pay to the extent not theretofore paid, and any other amounts
or benefits required to be paid or provided or which the Participant is eligible
to receive under any plan, program, policy or practice or contract or agreement
of the Company and its affiliated companies.


4.5           Non-Duplication of Benefits.  In the event that a Participant
becomes entitled to receive benefits under this Plan and any such benefit
duplicates a benefit that would otherwise be provided under any other plan,
program, arrangement or agreement as a result of the Participant’s termination
of employment, then the Participant shall be entitled to receive the greater of
the benefit available under the Plan, on the one hand, and the benefit available
under such other plan, program, arrangement or agreement, on the other.


4.6           Full Settlement; No Mitigation.  The Company’s obligation to make
the payments provided for under this Plan and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Participant or others.  In no event shall the Participant be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Participant under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not the Participant
obtains other employment.


 
9

--------------------------------------------------------------------------------

 
 
ARTICLE 5
EFFECT OF SECTIONS 280G AND 4999 OF THE CODE


5.1           Mandatory Reduction of Payments in Certain Events.


(a)           Anything in this Plan to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of a Participant (whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise) (a "Payment")
would be subject to the excise tax imposed by Section 4999 of the Code (the
"Excise Tax"), then, prior to the making of any Payment to the Participant, a
calculation shall be made comparing (i) the net benefit to the Participant of
the Payment after payment of the Excise Tax, to (ii) the net benefit to the
Participant if the Payment had been limited to the extent necessary to avoid
being subject to the Excise Tax.  If the amount calculated under (i) above is
less than the amount calculated under (ii) above, then the Payment shall be
limited to the extent necessary to avoid being subject to the Excise Tax (the
"Reduced Amount").  In that event, the Participant shall direct which Payments
are to be modified or reduced.


(b)           The determination of whether an Excise Tax would be imposed, the
amount of such Excise Tax, and the calculation of the amounts referred to
Section 5.1(a)(i) and (ii) above shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and the Participant (the "Determination Firm") which shall
provide detailed supporting calculations.  Any determination by the
Determination Firm shall be binding upon the Company and the Participant.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Determination Firm hereunder, it is
possible that Payments which the Participant was entitled to, but did not
receive pursuant to Section 5.1(a), could have been made without the imposition
of the Excise Tax ("Underpayment").  In such event, the Determination Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Participant.


(c)           In the event that the provisions of Code Section 280G and 4999 or
any successor provisions are repealed without succession, this Article 5 shall
be of no further force or effect.


ARTICLE 6
TERMINATION OF EMPLOYMENT


6.1           Written Notice Required.  Any purported termination of employment,
whether by the Company or by the Participant, shall be communicated by written
notice to the other (a “Notice of Termination”).


6.2           Termination Date.  In the case of the Participant's death, the
Participant's Termination Date shall be his or her date of death.  In all other
cases, the Participant's Termination Date shall be the date of receipt of the
Notice of Termination or any later date specified therein within 60 days after
receipt of the Notice of Termination.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 7
DURATION, AMENDMENT AND TERMINATION, CLAIMS
 
7.1           Duration.  The Plan shall become effective as of the Effective
Date, and shall continue until terminated by the Board.  Subject to Section 7.2,
the Board may terminate the Plan as of any date that is at least 12 months after
the date of the Board’s action.  If any Participants become entitled to any
payments or benefits hereunder during such 12-month period, this Plan shall
continue in full force and effect and shall not terminate or expire with respect
to such Participants until after all such Participants have received such
payments and benefits in full.
 
7.2           Amendment and Termination.  Subject to the following sentence, the
Plan may be amended from time to time in any respect by the Board; provided,
however, that any amendment that would adversely affect the rights or potential
rights of Participants shall not be effective for at least 12 months after the
date of the Board’s action; and, provided further, in the event that a Change in
Control occurs within 12 months following an amendment to the Plan that would
adversely affect the rights or potential rights of Participants, the amendment
will not be effective.  In anticipation of or on or following a Change in
Control, the Plan shall no longer be subject to amendment, change, substitution,
deletion, revocation or termination in any respect which adversely affects the
rights of Participants without the consent of each Participant so affected.  For
the avoidance of doubt, removal of a Participant as a Participant (other than as
a result of the Participant ceasing to be an Employee) or a decrease in the
Participant’s Tier Level shall be deemed to be an amendment of the Plan which
adversely affects the rights of the Participant.
 
7.3           Form of Amendment.  The form of any amendment or termination of
the Plan shall be a written instrument signed by a duly authorized officer or
officers of the Company, certifying that the amendment or termination has been
approved by the Board. Subject to Sections 7.1 and 7.2 above (i) an amendment of
the Plan in accordance with the terms hereof shall automatically effect a
corresponding amendment to all Participants’ rights and benefits hereunder, and
(ii) a termination of the Plan shall in accordance with the terms hereof
automatically effect a termination of all Participants’ rights and benefits
hereunder.
 
7.4           Claims Procedure.


(a)           A Participant may file a claim with respect to amounts asserted to
be due hereunder by filing a written claim with the Committee specifying the
nature of such claim in detail.  The Committee shall notify the claimant within
60 days as to whether the claim is allowed or denied, unless the claimant
receives written notice from the Committee prior to the end of the 60 day period
stating that special circumstances require an extension of time for a decision
on the claim, in which case the period shall be extended by an additional 60
days.  Notice of the Committee's decision shall be in writing, sent by mail to
the Participant's last known address and, if the claim is denied, such notice
shall (i) state the specific reasons for denial, (ii) refer to the specific
provisions of the Plan upon which such denial is based, and (iii) if applicable,
describe any additional information or material necessary to perfect the claim,
an explanation of why such information or material is necessary, and an
explanation of the review

 
11

--------------------------------------------------------------------------------

 
 
procedure in Section 7.4(b).
 
(b)           A claimant is entitled to request a review of any denial of his
claim under Section 7.4(a).  The request for review must be submitted to the
Committee in writing within 60 days of
mailing by the Committee of notice of the denial.  Absent a request for review
within the 60 day period, the claim will be deemed conclusively denied.  The
claimant or his representative shall be entitled to review all pertinent
documents, and to submit issues and comments orally and in writing to the
Committee.  The review shall be conducted by the Committee, which shall afford
the claimant a hearing and which shall render a decision in writing within 60
days of a request for a review, provided that, if the Committee determines prior
to the end of such 60 day review period that special circumstances require an
extension of time for the review and decision of the denial, the period for
review and decision on the denial shall be extended by an additional 60
days.  The claimant shall receive written notice of the Committee's review
decision, together with specific reasons for the decision and reference to the
pertinent provisions of the Plan.


ARTICLE 8
CODE SECTION 409A


8.1           Notwithstanding anything in this Plan to the contrary, to the
extent that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable hereunder by reason of a Participant’s termination of
employment, such amount or benefit will not be payable or distributable to the
Participant by reason of such circumstance unless (i) the circumstances giving
rise to such termination of employment meet any description or definition of
“separation from service” in Section 409A of the Code and applicable regulations
(without giving effect to any elective provisions that may be available under
such definition), or (ii) the payment or distribution of such amount or benefit
would be exempt from the application of Section 409A of the Code by reason of
the short-term deferral exemption or otherwise.  This provision does not
prohibit the vesting of any amount upon a termination of employment, however
defined.  If this provision prevents the payment or distribution of any amount
or benefit, such payment or distribution shall be made on the date, if any, on
which an event occurs that constitutes a Section 409A-compliant “separation from
service” or such later date as may be required by Section 8.2 below.


8.2           Notwithstanding anything in this Plan to the contrary, if any
amount or benefit that would constitute non-exempt “deferred compensation” for
purposes of Section 409A of the Code would otherwise be payable or distributable
under this Plan by reason of a Participant’s separation from service during a
period in which he is a Specified Employee (as defined below), then, subject to
any permissible acceleration of payment by the Company under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


(a)           if the payment or distribution is payable in a lump sum, the
Participant’s right to receive payment or distribution of such non-exempt
deferred compensation will be delayed until the earlier of the Participant’s
death or the first day of the seventh month following
 
 
12

--------------------------------------------------------------------------------

 
 
the Participant's separation from service; and
 
(b)           if the payment or distribution is payable over time, the amount of
such non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service, whereupon the accumulated amount will be
paid or distributed to the Participant and the normal payment or distribution
schedule for any remaining payments or distributions will resume.


For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Company, including this Plan.


ARTICLE 9
MISCELLANEOUS
  
9.1           Legal Fees and Expenses.  The Company shall reimburse all legal
fees and related expenses (including the costs of experts, evidence and counsel)
reasonably and in good faith incurred by a Participant if the Participant
prevails on a material issue with respect to his or her claim for relief in an
action by the Participant to obtain or enforce any right or benefit provided by
this Plan.  If a Participant is entitled to recover fees and expenses under this
Section 9.1, the reimbursement of an eligible expense shall be made within 10
business days after delivery of the Participant’s respective written requests
for payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require, but in no event later than March 15 of the year
after the year in which such rights are established.


9.2           Employment Status. This Plan does not constitute a contract of
employment or impose on the Participant or the Company any obligation to retain
the Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies regarding termination of
employment.
 
9.3           Nature of Plan and Benefits.  Participants and any other person
who may have rights hereunder shall be mere unsecured general creditors of the
Company with respect to a Severance Benefits due hereunder, and all amounts
(other than fully insured benefits) shall be payable from the general assets of
the Company.


9.4           Withholding of Taxes. The Company may withhold from any amount
payable or benefit provided under this Plan such Federal, state, local, foreign
and other taxes as are required to be withheld pursuant to any applicable law or
regulation.
 
 
13

--------------------------------------------------------------------------------

 
 
9.5           No Effect on Other Benefits.  Severance Benefits shall not be
counted as compensation for purposes of determining benefits under other benefit
plans, programs, policies and agreements, except to the extent expressly
provided therein or herein.


9.6           Validity and Severability. The invalidity or unenforceability of
any provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


9.7           Successors.  This Plan shall bind any successor of or to the
Company, its assets or its businesses (whether direct or indirect, by purchase,
merger, consolidation or otherwise), in the same manner and to the same extent
that the Company would be obligated under this Plan if no succession had taken
place.  In the case of any transaction in which a successor would not by the
foregoing provision or by operation of law be bound by this Plan, the Company
shall require such successor expressly and unconditionally to assume and agree
to perform the Company’s obligations under this Plan, in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place. The term “Company,” as used in this Plan, shall mean
the Company as hereinbefore defined and any successor or assignee to the
business or assets which by reason hereof becomes bound by this Plan.


9.8           Assignment.  This Plan shall inure to the benefit of and shall be
enforceable by a Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If a
Participant should die while any amount is still payable to the Participant
under this Plan had the Participant continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to the Participant’s estate.  A Participant’s rights under this Plan shall
not otherwise be transferable or subject to lien or attachment.


9.9           Enforcement.  This Plan is intended to constitute an enforceable
contract between the Company and each Participant subject to the terms hereof.


9.10           Governing Law. To the extent not preempted by ERISA, the
validity, interpretation, construction and performance of the Plan shall in all
respects be governed by the laws of Delaware, without reference to principles of
conflict of law.


9.11           Arbitration.  Any dispute or controversy arising under or in
connection with this Plan that cannot be mutually resolved by the Company and a
Participant and their respective advisors and representatives shall be settled
exclusively by arbitration in Atlanta, Georgia in accordance with the rules of
the American Arbitration Association before one arbitrator of exemplary
qualifications and stature, who shall be selected jointly by an individual to be
designated by the Company and an individual to be selected by the Participant,
or if such two individuals cannot agree on the selection of the arbitrator, who
shall be selected by the American Arbitration Association. The Company shall
reimburse the Participant’s reasonable legal fees if he prevails on a material
issue in arbitration.
 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT A




Current Participants in the Denny’s Corporation Executive Severance Pay Plan




Mark Wolfinger
Frances Allen
Robert Rodriguez
John Miller (effective as of his employment start date)
 
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT B


SEPARATION AGREEMENT AND GENERAL RELEASE
             (Date Given to Employee)


This Separation Agreement and General Release (this "Agreement") is entered into
by and between Denny's Corporation (together with its subsidiaries and
affiliates, the "Company") and the undersigned employee ("Employee").


Notice to Employee:


Under the Denny's Corporation Severance Pay Plan (the "Plan") you are eligible
to receive severance pay if you agree to waive, to the extent permitted by law,
all of your potential claims against the Company and agree to the other terms in
this Separation Agreement. This means that you cannot sue or pursue any other
claim against the Company as provided for in this release.  PLEASE READ THIS
DOCUMENT CAREFULLY BEFORE YOU SIGN IT. ALSO, YOU ARE ADVISED TO CONSULT AN
ATTORNEY OR OTHER REPRESENTATIVE BEFORE SIGNING THIS DOCUMENT. YOU HAVE
TWENTY-ONE (21) DAYS TO THINK ABOUT WHETHER YOU WANT TO SIGN THIS DOCUMENT AND
TO CONSULT WHOMEVER YOU WISH.
 
1.           In consideration for signing this Separation Agreement and General
Release, you are entitled to receive severance pay and benefits under the Plan.


2.           IF YOU SIGN THIS AGREEMENT, YOU ARE PERMANENTLY WAIVING (GIVING UP)
YOUR RIGHT TO SUE THE COMPANY FOR ANY REASON PROVIDED HEREIN. YOUR WAIVER WILL
INCLUDE ANY RIGHTS YOU HAVE TO SUE THE COMPANY UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT, TITLE VII OF THE CIVIL RIGHTS ACT, THE AMERICANS WITH
DISABILITIES ACT, STATE WRONGFUL TERMINATION LAWS, AND ALL OTHER LAWS AND
REGULATIONS UNDER WHICH YOU MIGHT BE ABLE TO ASSERT ANY CLAIM AGAINST THE
COMPANY.


3.           You will be waiving all claims which have arisen or may arise in
the future, whether known or unknown, that are based on acts or events that have
occurred up until the Effective Date (as defined herein).


4.           Because this waiver involves your legal rights, you are advised to
speak with an attorney before signing this Agreement. You have twenty-one (21)
days from the date listed at the top of this page to make your decision. If you
have not signed this Agreement by the end of the twenty-first (21st) day after
the date listed above, you will be ineligible to receive any severance pay.


5.           In addition, you will have seven (7) days from the date you sign
this Agreement to revoke it. This means that if you change your mind for any
reason after signing the Agreement, you can
 
 
16

--------------------------------------------------------------------------------

 
 
revoke it if you notify the Company within seven (7) days. You must notify the
Company in writing and the notice must be received by the Company within seven
(7) days of the date you sign this Agreement. This Agreement will become
effective on the eighth (8th) day after you sign it (the “Effective Date”). Any
revocation of this Agreement must be made in writing and delivered within the
seven-day revocation period to: Senior Vice-President of Human Resources,
Denny's Corporation, 203 East Main Street, Spartanburg, SC 29319.


Part I   Release of Claims and Covenant Not to Sue.


In consideration of the severance pay from the Company set forth above, the
receipt and sufficiency of which are hereby acknowledged, Employee, on behalf of
himself and his agents and successors in interest, hereby UNCONDITIONALLY
RELEASES AND DISCHARGES Company, its successors, subsidiaries, parent
corporations, assigns, joint ventures, and affiliated companies, and their
respective agents, legal representatives, shareholders, attorneys, employees,
officers and directors, (collectively, the “Releasees”) from ALL CLAIMS,
LIABILITIES, DEMANDS AND CAUSES OF ACTION, whether known or unknown, fixed or
contingent, that he may have or claim to have against Company or any of the
Releasees for any reason as of the Effective Date (as defined above).  Except to
the extent that applicable law requires that Employee be allowed to file a
Charge with the Equal Employment Opportunity Commission (“EEOC”), Employee
further hereby AGREES NOT TO FILE A LAWSUIT or other legal claim or charge or to
assert any claim against any of the Releasees based on facts that occurred prior
to, or that exist as of, the Effective Date.  This Release and Covenant Not To
Sue includes, but is not limited to, claims arising under federal, state or
local laws prohibiting employment discrimination, claims arising under severance
plans and contracts, and claims growing out of any legal restrictions on
Company’s rights to terminate its employees or to take any other employment
action, whether statutory, contractual or arising under common law or case
law.  Employee specifically acknowledges and agrees that he is releasing any and
all rights under federal, state and local employment laws including, without
limitation, the Age Discrimination in Employment Act of 1967 (“ADEA”), as
amended, 29 U.S.C. § 621, et seq., the Civil Rights Act of 1964 (“Title VII”),
as amended, 42 U.S.C. § 2000e, et seq., 42 U.S.C. § 1981, as amended, the
Americans With Disabilities Act (“ADA”), as amended, 42 U.S.C. § 12101 et seq.,
the Rehabilitation Act of 1973, as amended, as amended, 29 U.S.C. § 701, et
seq., the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended,
29 U.S.C. § 301 et seq., the Worker Adjustment and Retraining Notification Act
(“WARN”), 29 U.S.C. § 2101, et seq., the Family and Medical Leave Act of 1993
(“FMLA”), as amended, 29 U.S.C. § 2601 et seq., the Fair Labor Standards Act
(“FLSA”), as amended, 29 U.S.C. § 201 et seq., the Employee Polygraph Protection
Act of 1988, 29 U.S.C. § 2001, et seq., all other state and federal code
sections and legal principles, including, without limitation, claims for
defamation and slander, and the state and federal worker’s compensation
laws.  Employee further agrees that if anyone (including, but not limited to,
Employee, the EEOC or any other government agency or similar such body) makes a
claim or undertakes an investigation involving Employee in any way, Employee
waives any and all right and claim to financial recovery resulting from such
claim or investigation.
 
 
17

--------------------------------------------------------------------------------

 
 
As a material inducement for Denny’s Corporation to enter into this Agreement,
Employee represents and warrants that he does not have any complaint, claim or
action pending against Company or any of the Releasees in any federal, state or
local court or government agency or before any arbitrator or other tribunal.


Part II   Restrictions on Employee's Conduct.


(a)           General.  Employee understands and agrees that the purpose of the
provisions of this Part II is to protect the legitimate business interests of
the Company, as more fully described below, and is not intended to impair or
infringe upon Employee's right to work or earn a living. Employee hereby
acknowledges and agrees (i) that Employee has received good and valuable
consideration for the post-employment restrictions set forth in this Part II in
the form of the compensation and benefits provided for in the Plan, and (ii)
that the post-employment restrictions set forth in this Part II are reasonable
and that they do not, and will not, unduly impair Employee's ability to earn a
living.


(b)           Definitions. The following capitalized terms used in this Part II
shall have the following meanings:


"Competitive Services" means the partial or total ownership, management or
operation of any restaurant or restaurant chain within the family dining
segment, including, without limitation, the provision of consulting or advising
services to any Person (as defined herein) engaged in the ownership, management
or operation of any restaurant or restaurant chain in the family dining segment,
whether such services are paid or unpaid.


"Confidential Information" means all information regarding the Company, its
activities, businesses or customers that is the subject of reasonable efforts by
the Company to maintain its confidentiality and that is not generally disclosed
by practice or authority to persons not employed by the Company, but that does
not rise to the level of a Trade Secret (as defined herein). "Confidential
Information" shall include, but is not limited to, financial plans and data
concerning the Company; management planning information; business plans;
operational methods; market studies; marketing plans or strategies; product
development techniques or plans; customer lists; customer files, data and
financial information, details of customer contracts; current and anticipated
customer requirements; identifying and other information pertaining to business
referral sources; past, current and planned research and development; business
acquisition plans; and new personnel acquisition plans. "Confidential
Information" shall not include information that has become generally available
to the public by the act of one who has the right to disclose such information
without violating any right or privilege of the Company. This definition shall
not limit any definition of "confidential information" or "trade secrets" or any
equivalent term under state or federal law.


"Person" means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.
 
 
18

--------------------------------------------------------------------------------

 
 
"Principal or Representative" means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.


"Protected Customers" means any then-current customer to whom Company sold its
products or services at any time during Employee's employment and (a) with whom
Employee had business dealings on behalf of Company; (b) for whom Employee
supervised or coordinated the dealings with Company; or (c) about whom Employee
obtained Trade Secrets or Confidential Information (as defined herein) as a
result of his employment.


"Protected Employees" means any then-current employees of the Company who were
employed by the Company at any time during Employee’s employment.


"Restricted Territory" means the United States of America.


"Restrictive Covenants" means the restrictive covenants contained in Part II of
this Agreement.


"Separation Date" means the date of Employee's termination of employment for any
reason whatsoever.


“Trade Secrets” means all information regarding Company, its activities,
businesses or customers, without regard to form, including, but not limited to,
technical or nontechnical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, distribution lists or a list of actual or potential
customers, advertisers or suppliers, which is not commonly known by or available
to the public and which information:  (A) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.  Without limiting
the foregoing, Trade Secret means any item of confidential information that
constitutes a “trade secret(s)” under applicable common law or statutory law.


(c)           Restrictive Covenants.


(i)   Restriction on Disclosure and Use of Confidential  Information and Trade
Secrets. Employee hereby agrees that Employee shall not, directly or indirectly,
at any time during the two (2) years following the Separation Date, reveal,
divulge, or disclose to any Person not expressly authorized by Company any
Confidential Information, and Employee shall not, directly or indirectly, at any
time during the two (2) years following the Separation Date, use or make use of
any Confidential Information in connection with any business activity other than
that of Company.  At all times after the Separation Date, Employee shall not,
directly or indirectly, transmit or disclose any Trade Secret to any Person
other than Company, and shall not make use of any such Trade Secret, directly or
indirectly, for himself or for any Person other than Company.  The Parties
acknowledge and agree that this Agreement is not intended to, and does
 
 
19

--------------------------------------------------------------------------------

 
 
not, alter either Company’s rights or Employee’s obligations under any state or
federal statutory or common law regarding trade secrets and unfair trade
practices.   Anything herein to the contrary notwithstanding, Employee shall not
be restricted from disclosing or using Confidential Information that is required
to be disclosed by law, court order or other legal process; provided, however,
that in the event disclosure is required by law, Employee shall provide Company
with at least five (5) days written notice of such requirement prior to any such
disclosure.

(ii)   Nonsolicitation of Protected Employees.  Employee agrees that during the
twelve (12) month period following the Separation Date, Employee shall not,
directly or indirectly, on Employee's own behalf or on behalf of any other
Person, solicit or induce or attempt to solicit or induce any Protected Employee
to terminate his or her employment relationship with the Company or to enter
into employment with any other Person.


(iii)   Restriction on Relationships with Protected Customers.  Employee hereby
agrees that, during the twelve (12) month period following the Separation Date,
Employee shall not, without the prior written consent of the Company, directly
or indirectly, on Employee's own behalf or on behalf of any other Person,
solicit, divert, take away or attempt to solicit, divert or take away a
Protected Customer for the purpose of selling or otherwise providing goods or
services the same as or similar to the goods or services offered by Company.


(iv)           Noncompetition with the Company. Employee hereby agrees that,
during the twelve (12) month period following the Separation Date, Employee will
not, without prior written consent of the Company, directly or indirectly,
engage in, sell or otherwise provide Competitive Services within the Restricted
Territory in a capacity that is the same as or substantially similar to the
capacity in which he was engaged by Company, whether on his behalf or as a
Principal or Representative of any other Person; provided, however, that the
provisions of this Agreement shall not be deemed to prohibit the ownership by
Employee of not more than five percent (5%) of any class of securities of any
corporation having a class of securities registered pursuant to the Securities
Exchange Act of 1934, as amended.  .


(d)   Enforcement of Restrictive Covenants.


(i)   Rights and Remedies Upon Breach.  In the event Employee breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the right and remedy to enjoin Employee,
preliminarily and permanently, from violating or threatening to violate the
Restrictive Covenants and to have the Restrictive Covenants specifically
enforced by any court or tribunal of competent jurisdiction, it being agreed
that any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy to the Company. Such right and remedy shall be independent of
any others and severally enforceable, and shall be in addition to, and not in
lieu of, any other rights and remedies available to the Company at law or in
equity. Without limiting the foregoing sentence, in the event Employee breaches
any of the provisions of the Restrictive Covenants, (i) Employee shall cease to
have any rights to payments and benefits under the Plan, (ii) all payments and
benefits thereunder to Employee shall cease, and (iii) Employee shall repay to
the Company any payments or benefits
 
 
20

--------------------------------------------------------------------------------

 
 
under the Plan that had already been provided to Employee prior to such breach,
including both cash payments and the value of benefits continuation (calculated
pursuant to Section 2.01 of the Plan).

(ii)   Severability of Covenants.  Employee acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in Part II of this Agreement shall be
considered and construed as separate and independent covenants. Should any part
or provision of any covenant be held invalid, void or unenforceable, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Agreement.


(iii)   Reformation.  If any portion of any of the Restrictive Covenants is
found to be invalid or unenforceable because its duration, the territory, the
definition of activities or the definition of information covered is considered
to be invalid or unreasonable in scope, the invalid or unreasonable term shall
be redefined, or a new enforceable term provided, such that the intent of the
parties in agreeing to the provisions of Part II of this Agreement will not be
impaired and the provision in question shall be enforceable to the fullest
extent of the applicable laws.


(e)           Governing Law., Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of South Carolina,
without regard to principles of conflicts of laws. Employee hereby irrevocably
consents to the exclusive jurisdiction of the state and federal courts of the
State of South Carolina, which shall have jurisdiction to hear and determine any
claim, cause of action or controversy arising from or relating to this
Agreement.


Part III   Non-Disparagement.


Employee hereby agrees that he shall not disparage, criticize or otherwise
publish or communicate any statements or opinions that are derogatory to or
could otherwise harm the business or reputation of the Company. However,
Employee is not restricted from making any factual statement that is required to
be disclosed by law, subpoena, court order or other legal process.


Part IV   Return of Property.


Employee agrees to return immediately and warrants that he has returned before
executing or receiving payment pursuant to this Agreement, all documents,
materials and other things in his possession or control relating to Company, or
that have been in his possession or control at the time of or since the
termination of his employment with Company, without retaining any copies,
summaries, abstracts, excerpts, portions, replicas or other representations
thereof.  Employee likewise represents and warrants that Company has returned
all of Employee’s personal property and that any such property is no longer in
possession of Company.


This Agreement has been executed voluntarily by the parties.  The parties
acknowledge that they have read this Agreement carefully, that they have had a
full and reasonable opportunity to consider this Agreement, and that they have
not been pressured or in any way coerced, threatened or intimidated into its
execution.
 
 
21

--------------------------------------------------------------------------------

 
 
SIGNATURE BY EMPLOYEE


I acknowledge that I have been advised to consult with an attorney prior to
signing this Agreement. I further acknowledge that the consideration for signing
this Agreement is a benefit to which I otherwise would not have been entitled
had I not signed this Agreement.


I have read this entire document and I understand and agree to each of its
terms. SPECIFICALLY, I AGREE THAT BY SIGNING THIS DOCUMENT, I AM WAIVING MY
RIGHTS TO SUE THE COMPANY AS SET FORTH ABOVE IN PART I. I also understand that
this is the entire Agreement between the Company and me regarding severance pay
and the termination of my employment and that no other agreements or promises
about those matters, written or oral will be enforceable.







       
(Signature of Employee)
 
(Date Signed)
         
(Print Employee Name)
 
(Witness)
 







ACCEPTANCE BY THE COMPANY




The Company hereby enters into and accepts this Agreement as set forth above.






DENNY'S CORPORATION
By:
Name:
Title:





